                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                    October 05, 2020
                                                                              Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                              _______________________________________
                                                                         DAVID W. HERCHER
                                                                        U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF OREGON

In re                                                 Bankruptcy Case Nos.:

15005 NW Cornell LLC; and                             19-31883-dwh11 (Lead Case)
Vahan M. Dinihanian, Jr.,
                                                      19-31886-dwh11
                   Debtors.
                                                      ORDER REQUIRING
                                                      SUPPLEMENTAL MONTHLY
                                                      REPORTS

        Based on the record of the September 25, 2020, hearing, the court

        ORDERS as follows:

        1.     Vahan Dinihanian must include with his September 2020 monthly operating report

a separate balance sheet for Eagle Holdings, LLC, identifying its assets and liabilities.

        2.     Starting with the September report and for each report thereafter, he must include

supplements identifying the income and expenses of Eagle Holdings, LLC, with the same level of

specificity and supporting documentation that is required for his own income and expenses.




Page 1 – ORDER REQUIRING SUPPLEMENTAL MONTHLY REPORTS

                     Case 19-31883-dwh11          Doc 310      Filed 10/05/20
       3.     He may not, without further court order, perform services for compensation on

behalf of Eagle Holdings, LLC, and any services he performs for compensation must be treated as

his own income and deposited in an estate bank account.

       4.     He must not enter into any further personal-guaranty agreements without court

approval or otherwise violate bankruptcy law.

                                                ###




Page 2 – ORDER REQUIRING SUPPLEMENTAL MONTHLY REPORTS

                    Case 19-31883-dwh11          Doc 310   Filed 10/05/20
